 



EXHIBIT 10.4
JPMORGAN CHASE & CO.
2005 DEFERRED COMPENSATION PLAN
Effective January 1, 2005
PREAMBLE
     Effective January 1, 2005, JPMorgan Chase & Co (“Company”) hereby
establishes the JPMorgan Chase & Co. 2005 Deferred Compensation Plan (“Plan”).
The purpose of the Plan is to provide Participants with an opportunity to defer
payment of a portion their compensation as a means of saving for their
retirement or other purposes.
     The Plan applies to deferrals or vesting of deferrals that occur on or
after January 1, 2005. Until final Treasury Regulations are promulgated under
Section 409A of the Code, the Plan shall be interpreted and operated in good
faith compliance with Section 409A and Internal Revenue Service Notice 2005-1.
     At all times, this Plan is entirely unfunded, both for tax purposes and for
purposes of Title I of ERISA. This Plan is maintained primarily for the purpose
of providing non-qualified deferred compensation for a select group of eligible
management and highly compensated employees and is not a qualified plan within
the meaning of Section 401(a) of the Code. Further, the Plan is not subject to
any of the ERISA provisions regarding participation, vesting, funding or
fiduciary responsibility.
     Vested amounts deferred under the JPMorgan Chase Deferred Compensation
Program prior to January 1, 2005 (“Prior Program”), as well as investment
experience thereon, are separately accounted for and remain subject to the terms
and conditions of that Program as in effect on that date. No change to the
operations or terms of the Program occurred after October 3, 2004 (other than
with respect to Investment Options to be offered in calendar year 2006).
ARTICLE l — DEFINITIONS
When the context so indicates, the singular or the plural number and the
masculine or feminine gender shall be deemed to include the other, the terms
“he,” “his,” and “him” shall refer to a Participant or a Beneficiary of a
Participant, as the case may be, unless the context otherwise requires, the
capitalized terms shall have the following meanings:
     1.1 “Account” means the bookkeeping account established by the Company with
respect to a Participant under Article IV of the Plan. Such Account shall be
credited with Deferred Amounts, including investment experience thereon, in
accordance with the Participant’s Deferral Election and any investment
experience from Deemed Investments.
     1.2 “Administrator” means the individual holding the title “Compensation
and Benefits Executive” of the Company or such other individual designated by
the Committee, who shall be responsible for those functions assigned to him
under the Plan; provided that the term “Administrator” shall mean the Committee
with respect to any discretionary act hereunder which affects any person subject
to Section 16(a) of the Securities Exchange Act of 1934, as amended.
     1.3 “Affiliate” means any corporation that is included in a controlled
group of corporations (within the meaning of Section 414(b)of the Code). This
would include the Company, any trade or business (whether or not incorporated)
under common control with the Company (within the meaning of Section 414(c) of
the Code), any organization that is part of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Company and any other
entity required to be aggregated with the Company pursuant to the regulations
under Section 414(o) of the Code.
     1.4 “Allocation/Transfer Election” means an election by a Participant in
accordance with the provisions of Article V of the Plan as to the allocation,
reallocation or the transfer of the Participant’s future deferrals and/or
existing Account balances among the Investment Options.
     1.5 “Allocation/Transfer Election Form” means such form or other designated
means by which the Participant makes an Allocation Election. Such “other
designated means” may include, but not be limited to, interactive voice
response, internet, intranet and other electronic means.
     1.6 “Bank” means JPMorgan Chase Bank National Association.
     1.7 “Beneficiary” or “Beneficiaries” means, with respect to a Participant,
any natural person(s), estate or trust(s) designated by the Participant on the
form provided by the Administrator to receive the benefits specified under the
Plan in the event of the Participant’s death. The Participant’s estate shall be
the Beneficiary if: (i) the Participant has not designated any natural person(s)
or trust(s) as Beneficiary, or (ii) all designated Beneficiaries have
predeceased the Participant. Designations made under the Program or under Bank
One Corporation Deferred Compensation Plan shall apply to amounts deferred under
the Plan until a new designation is filed.
     1.8 “Board” shall mean the Board of Directors of the Company; provided that
any action taken by a duly authorized committee of the Board of Directors within
the scope of authority delegated to it by the Board shall be considered an
action of the Board of Directors for the purpose of this Plan.
     1.9 “Bonus” means the annual incentive compensation payable in the form of
an annual cash bonus pursuant to a calendar year performance program, including
any Performance-Based Bonus but before reduction for taxes and any other amounts
as the Administrator may specify.
     1.10 “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time, as well as regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     1.11 “Commissions” mean base salary and commissions and production
overrides paid to a Participant during the 12 month period commencing January 1,
2005 and ending December 31, 2005 and thereafter the 12 month period commencing
April 1 of each following calendar year and ending March 31 of the next
following calendar, but before reduction for (i) taxes, (ii) any before-tax
contributions made on the Participant’s behalf under any tax-qualified employee
benefit plans established by the Company and (iii) any amount not included in
the Participant’s income pursuant to Section 125, 129, or 132 of the Code.
     1.12 “Committee” means the Compensation and Management Development
Committee of the Board.
     1.13 “Deemed Investment” or “Deemed Invested” means the notional conversion
of the balance held in a Participant’s Account into shares or units of the
Investment Options that are used as measuring devices for determining the value
of a Participant’s Account.
     1.14 “Deferral Election” means an election by a Participant to defer a
portion of the Participant’s Commissions, Bonus and/or Other Compensation in
accordance with Article III of the Plan.
     1.15 “Deferral Election Form” means such form or other designated means by
which a Participant elects the amount of Commissions, Bonus and/or Other
Compensation to defer (in dollar amount or percentage). Such “other designated
means” may include, but not be limited to, an offer letter, interactive voice
response, internet, intranet, and other electronic means.
     1.16 “Deferred Amounts” means, with respect to a Participant, the
Commissions, Bonus and Other Compensation amounts that the Participant has
elected to defer under the Plan.
     1.17 “Distribution Election” means elections by the Participant made at the
same time as his/her Deferral Election (i) as to the form of payment of the
Deferred Amount (including investment experience thereon) subject to the
Deferral Election and (ii) date(s) when such payments shall commence.
     1.18 “Distribution Election Form” means such form or other designated means
by which a Participant makes a Distribution Election. Such other “designated
means” may include, but not be limited to, an offer letter, interactive voice
response, internet, intranet, and other electronic means.
     1.19 “DSIB” means the Deferred Supplemental Income Benefit Investment
Option, which was only available for Deferred Amounts attributable to deferrals
credited to such Deemed Investment in January 2005. See Appendix B for a full
description of this Deemed Investment.
     1.20 “Disability” or “Disabled” means a Separation from Service by reason
of a condition that prevents a participant from engaging in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. A Participant will be found
to be Disabled if he or she receives a determination by the Social Security
Administration or an insurance company using the foregoing definition that he or
she is disabled.
By way of further clarification, Disability as used in this Plan is not a
distribution event absent a Separation from Service.
     1.21 “Distribution Date” means, other than the Initial Distribution Date,
January of a calendar year.
     1.22 “Eligible Employee” means an Employee who is designated by the
Administrator as eligible to participate in the Plan in accordance with
Section II hereof.
     1.23 “Employee” means an individual whose employment classification is that
of a regular full-time employee and who is on a United States payroll of a
Participating Company.
     1.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time, as well as regulations promulgated
thereunder.
     1.25 “FICA Amount” means Federal Insurance Contributions Act tax imposed
under Section 3101, Section 3121(a) and Section 3121(v)(2) of the Code, where
applicable, on Deferred Amounts.
     1.26 “Initial Distribution Date” means the January or July following the
calendar year in which a Separation from Service occurs with respect to a
Participant who:

  •   did not made a Distribution Election with respect to a Deferred Amount,  
  •   elected a lump sum following Separation from Service with respect to a
Deferred Amount,     •   is subject to automatic distribution rules of
Section 7.7(a) with respect to a Deferred Amount, including investment
experience, or     •   made a Distribution Election of a specific year that
immediately precedes the calendar year of the Participant’s Separation from
Service.

The specific Initial Distribution Date of a Participant who has a Separation
from Service in any calendar year

  •   between January 1 through June 30th is January of the following calendar
year and     •   between July 1 and December 31st is July of the following
calendar year.

     1.27 “Investment Options” mean the securities or other investments as may
be provided, from time to time, under the Plan, from which a Participant may
select to be used as measuring devices to determine the Deemed Investment
earnings or losses of the Participant’s Account. A Participant shall have no
real or beneficial ownership in the security or other investment represented by
the Investment Options.

 



--------------------------------------------------------------------------------



 



     1.28 “Job Elimination” means a Separation from Service pursuant to which
the Participant receives the payment of severance from the Company or an
Affiliate. It also includes those Separations from Service resulting from the
sale of a business where employment of the Participant continues with the
purchaser of business even though there is no payment of severance.
     1.29 “Other Compensation” means compensation to which an Employee has a
legal binding right within the meaning Section 409A of the Code and which is
payable in a future calendar year. Other Compensation may include awards of
restricted stock units and dividends thereon that are subject to a substantial
risk of forfeiture as defined by Section 409A of the Code. It may also include
Deferral Elections and Distribution Elections set forth in letters offering
employment; provided that the Employee does not have a legally binding right to
such amounts prior to accepting such offer of employment.
     1.30 “Participant” means an Eligible Employee who has elected to make
Commission and/or Bonus deferrals in accordance with the Plan.
     1.31 “Participating Employer” means the Company and any Affiliate that has
been authorized by the Administrator to have its Employees eligible to
participate in the Plan.
     1.32 “Performance-Based Bonus” means any performance-based Bonus that meets
the requirements of Section 409A of the Code with respect to performance-based
compensation based on services performed over a period of at least twelve
months.
     1.33 “Plan” means this JPMorgan Chase & Co. 2005 Deferred Compensation Plan
as documented herein and as may be amended from time to time hereafter. In
employee communications, it is referred to as the Voluntary Bonus Deferral Plan
and/or Voluntary Compensation Deferral Plan.
     1.34 “Plan Year” means the twelve-month period beginning each January 1 and
ending each December 31 with respect to Bonus deferrals and means the
twelve-month period beginning January 1, 2005 and ending December 31, 2005 with
respect to Commissions and thereafter each April 1st of a calendar year through
March 31st of the following calendar year.
     1.35 “Prior Program” means the JPMorgan Chase Deferred Compensation Program
as in effect through December 31, 2004 with respect to amount deferred and
vested on or prior to December 31, 2004.
     1.36 “Retirement” means a Separation from Service after attaining age 55
with at least 15 years of cumulative service (as defined by JPMorgan Chase
Retirement Plan), of which at least the last five years of service preceding the
Separation from Service are continuous.
     1.37 “Separation from Service” means a Participant’s separation from
service with the Company or any Affiliate for any reason. For purposes of a good
faith compliance with Section 409A of the Code and Notice 2005-1, it means a
termination of employment until final Treasury Regulations are issued.
     1.38 “Specified Employee” means a “specified employee” as defined in
Section 409A (a)(2)(B)(i) of the Code as determined in accordance with the
regulations promulgated under the Code. For this purpose, the designated period
for determining a whether a Participant is a Specified Employee for the next
succeeding period shall be each calendar year.
     1.39 “2005 Deferred Amount” means, for purposes of Article VI, any vested
amount credited to a Participant’s Account with respect to Bonus, Commissions
and Other Compensation deferred during calendar year 2005, including investment
experience thereon; provided that the investment experience for any 2005
Deferred Amount treated as if invested in DSIB and the Private Equity Investment
Options shall be the rate of return of the Short-Term Investment Option and the
investment experience for the Multi-Strategy Investment Option shall be credited
through October 31, 2005.
     1.40 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant or
beneficiary, the Participant’s spouse, or the Participant’s dependent (as
defined in Section 152(a) of the Cole); loss of the Participant’s property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
     1.41 “Valuation Date” means any date specified by the Administrator with
respect to valuing an Account of a Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE II—PARTICIPATION
     2.1 Eligibility. An Employee shall be eligible to participate in the Plan
for any Plan Year only if such Employee is

  •   designated by the Administrator or his delegatee as an officer and/or
other key employee of a Participating Company, and     •   notified in writing
by the Administrator or his delegatee that he or she is eligible to participate
in the Plan.

     2.2 Participant. An Eligible Employee shall become a Participant on the
last business day of any enrollment period (or other period specified by
Article III) if he or she makes a Deferral Election in accordance with
Article III. With respect to amounts not subject to an annual enrollment period,
he or she shall become a Participant when the Deferral Election is irrevocable.
ARTICLE III—DEFERRAL AND DISTRIBUTION ELECTIONS
     3.1 Timing of Deferral
          (a) General Rule. An Eligible Employee for any Plan Year may make a
Deferral Election by completing and submitting a Deferral Election Form during
the annual enrollment period established by the Administrator with respect to
Bonuses and Commissions; provided that in the case of the first Plan Year in
which an Employee becomes an Eligible Employee in accordance with Article II,
such Deferral Election may be made with respect to services to be performed
subsequent to the Deferral Election within thirty (30) days after the Employee
becomes an Eligible Employee; provided further that with respect to Other
Compensation, the Deferral Election Form shall be submitted and returned in
accordance with the period established by the Administrator and as provided in
Section 3.1 (d) below.
          (b) Commission Deferrals. With respect to Commissions to be earned in
any Plan Year, a Participant may make a Deferral Election during the enrollment
period which shall occur on or before December 31st of the year prior to the
Plan Year to which the Deferral Election relates.
          (c) Bonus Deferrals. A Participant may elect to defer a portion of any
Bonus amounts to be earned in a performance year by completing and submitting a
Deferral Election Form during an annual enrollment period which shall occur no
later than December 31st prior to the calendar year to which the Deferral
Election relates; provided that if the Administrator determines that a Bonus is
a Performance Based Bonus, a Participant may elect to defer a portion of any
Performance-Based Bonus by making a Deferral Election during the enrollment
period which shall occur at least six months prior to the end of the performance
period to which such Performance-Based Bonus relates. Notwithstanding the
foregoing, with respect to a Bonus earned in the 2004 performance year, a
Participant may be permitted to make a later enrollment election in good faith
reliance on Internal Revenue Service Notice 2005-1.
          (d) Other Compensation Deferrals. The Plan Administrator in his
discretion may permit an Eligible Employee who has been awarded Other
Compensation to make an election to defer such Other Compensation which election
shall occur no later than the 30th day after the Eligible Employee obtains the
legally binding right to the Other Compensation; provided that such election
shall be made at least 12 months in advance of the earliest date at which a
substantial risk of forfeiture within the meaning of Section 409A of the Code
could lapse; provided further that prior to having a legally binding right to
Other Compensation, a Participant may elect to defer all or a portion of such
amount. With respect to Other Compensation awarded in the form of restricted
stock units for performance year 2004, Eligible Employees shall be permitted to
make an election on or before March 15, 2005 to defer either the dividend
equivalents associated with such units or the units themselves in good faith
reliance on Internal Revenue Service Notice 2005-1.
     3.2 Amount of Deferrals.
          (a) Commissions. A Participant may elect to defer a percentage of
his/her Commissions with respect to the Plan Year to which the Deferral Election
relates in whole percentages only. The Administrator may specify the maximum and
minimum percentage or amount that the Participant may defer with respect to a
Plan Year, which may be different as among Participants.
          (b) Bonus. A Participant may elect to defer a (i) percentage (in whole
percentages only), (ii) a dollar amount or (iii) such combination of a dollar
amount and percentage (as the Administrator may specify) of the Participant’s
Bonus with respect to the calendar year to which the Deferral Election relates.
The Administrator may specify a minimum amount or maximum amount that a
Participant may defer for any Plan Year; provided that if the percentage (or
combination dollar amount and percentage elected) would result in a deferral of
an amount less than the minimum amount or more than the maximum annual amount,
the Deferral Election shall not be effective for the Plan Year to the extent
that it is less than minimum amount or to the extent of the excess over the
maximum annual amount; provided, further, that with respect to a newly eligible
employee, any portion of a Bonus attributable to services rendered after date of
eligibility shall be the maximum amount deferral hereunder. See Appendices A and
C for the maximum and minimums applicable to 2005 and 2006.
          (c) Other Compensation. A Participant may elect to defer a percentage
or dollar amount of his/her Other Compensation to which the Deferral Election
relates. The Administrator may specify the minimum and maximum dollar amount
that a Participant may defer.
          (d) Adjustment for Taxes. In the event that a Participant’s Deferral
Election results in insufficient non-deferred compensation from which the
Company may withhold taxes (or such amount that is required to be deducted), the
Participant’s Deferral Election shall be reduced by the amount necessary to
allow the Company to satisfy such withholding requirements, unless acceptable
other arrangements are made for the payment of such taxes or other amounts.
          (e) Maximum Deferral. The Administrator may specify an aggregate
maximum amount that can be deferred by any Participant under the Plan.
Commencing with calendar year 2006, the maximum aggregate Deferred Amounts of
any Participant shall be $10 million. A

 



--------------------------------------------------------------------------------



 



Participant’s Deferral Election for any calendar year shall be reduced, when it
combined with other previous Deferred Amounts, exceeds $10 million. See
Sections 3.2(b) and (c) regarding reductions in a Deferred Amount when an annual
maximum is exceeded.
     3.3 Distribution Elections
          (a) Form of Payment. At the same time that a Participant makes a
Deferral Election, the Participant may make a Distribution Election on a
Distribution Election Form as to the form of payment. Such Participant may elect
to receive the Deferred Amount (including investment experience) subject to the
Deferral Election either in a lump sum or in up to 15 annual installments.
          (b) Date of Distribution. At same time that a Participant makes a
Deferral Election, the Participant may make a Distribution Election on a
Distribution Election Form as to when the Deferred Amount (including investment
experience) subject to the Deferral Election is to be distributed. Such
Participant may elect to commence receiving such amount either following a
Separation from Service and/or in January of a specific year. If a specific year
is elected, such year shall not be earlier than the second anniversary following
date that the Deferred Amount is credited to the Participant’s Account nor with
respect to the DSIB Investment Option later than the than the Participant’s
sixty-five birthday. See Appendix B.
          (c) Changes in Form and Date of Distribution. The Administrator, in
his or her discretion, may permit a particular Participant to change the form
and time of distribution in accordance with Section 409A (a)(4) of the Code and
Proposed Regulations, as well as final Regulations when issued.
          (d) Special Limitations On Distributions of Certain Investment
Options. Notwithstanding Sections 3.3 (a) and (b) or any Distribution Election
to the contrary, the following applies:
          (i) Deferred Amounts treated as invested in the DSIB Investment Option
shall be paid in 15 installments and shall only be distributed following a
Separation from Service. If a Participant has selected a specific year to
commence distribution of the DSIB Investment Option and is employed on such date
by the Company or one of its Affiliates, then such amounts shall be payable
following a Separation from Service on an Initial Distribution Date and in
annual installments on each subsequent Distribution Date. If Participant has
incurred a Separation from Service and has selected a date of distribution
beyond his/her sixty fifth birthday, the election shall be disregarded; and the
first installment shall commence on the later of the Initial Distribution Date
or the Distribution Date, following the Participant’s sixty fifth birthday and
in annual installments thereafter on each subsequent Distribution Date. See
Appendices B and D.
          (ii) Because the calculation of any investment experience allocated to
a Participant’s Account with respect to the Private Equity Investment Option
following a Separation from Service is not administratively practicable within
the meaning Treasury Proposed Regulation 1.409-A3, it shall be distributed to
the Participant (except in the case of a Specified Employee) within 60 days
following the date of such allocation. In the case of a Specified Employee, such
Participant shall not receive any distribution until six months have elapsed
from the date of the Separation from Service.
          (e) Failure to Make A Distribution Election. Unless Section 3.3
(c) applies, if a Participant fails to make a Distribution Election with respect
to any Deferred Amount for a particular Plan Year, the Participant shall receive
the Participant’s Account balance attributable to that Deferred Amount in a lump
sum on the Initial Distribution Date applicable to that Participant; except as
provided above with respect to Deferred Amounts treated as invested in DSIB and
Private Equity Investment Options.
     3.4 Effective Date and Irrevocability. Unless the Administrator otherwise
determines or Section 3.2 applies with respect to minimum/maximum deferrals, a
Deferral Election and Distribution Election shall become effective upon the last
business day of the enrollment period with respect to the Plan Year to which
they relate, or in the case of Other Compensation as of the date that such
Deferral and Distribution Election are received. With respect to Bonus and
Commissions, a Deferral Election shall be effective for the Plan Year to which
it relates and shall expire at the end of such Plan Year. A Deferral Election
and Distribution Election shall be irrevocable when they becomes effective and
may not be modified, except in the case of the 2005 Deferred Amount as provided
in Article VI, in the event of an Unforeseeable Emergency as provided in
Article VII or a subsequent election as provided in Section 3.3(c).
     3.5 Mandatory Deferrals. Nothing in this Plan should be construed from
prohibiting the Company from imposing a mandatory deferral; provided that such
deferral and distribution thereof complies with the requirements of Section 409A
of the Code.
ARTICLE IV—PARTICIPANT ACCOUNTS
The Company shall establish an Account with respect to each Participant. The
Company shall credit a Participant’s Deferred Amounts to his Account in
accordance with the Participant’s Deferral Election Form. The Company shall
credit the Deferred Amounts to the Participant’s Account as of the date on which
the amounts would have been paid by the Company or other such other date as may
be specified with respect Other Compensation, unless otherwise determined by the
Administrator.
ARTICLE V—INVESTMENT ACCOUNTS
     5.1 Allocation/Transfer Election. A Participant shall elect Investment
Options to be used to determine the value of a Participant’s Account. A
Participant shall use the Allocation/Transfer Election to specify his/her
allocations/transfers among the Investment Options. In the event that the
Participant fails to make an Allocation/Transfer Election with respect to a
Deferred Amount or with respect to a credit from the Private Equity Investment
while a Participant is employed by the Company or one of its Affiliates, such
Deferred Amount shall be automatically treated as allocated or transferred to
the Short-Term Investment Option, unless the Administrator otherwise directs.
     5. 2 Continuation of Investment Election. With respect to Commissions, an
Allocation/Transfer Election submitted by a Participant during the annual
enrollment shall be a continuing Allocation Election with respect to the
allocation of future Deferred Amounts during the Plan Year until a new
Allocation/Transfer Election is submitted by the Participant. In the

 



--------------------------------------------------------------------------------



 



event that the Participant fails to make an Allocation/Transfer Election with
respect to a Deferred Amount, it shall be automatically treated as allocated or
transferred to the Short-Term Investment Option, unless the Administrator
otherwise directs.
     5.3 Reallocation/Transfer Among Investment Options. A Participant may
reallocate or transfer his Account balances among the Investment Options by
submitting a new Allocation/Transfer Election in such form and at such time or
times as may be specified by the Administrator. The Administrator may, in his
sole and absolute discretion, restrict transfer, allocation or reallocation by
Participants into or out of specified Investment Options or specify minimum or
maximum amounts that may be allocated or transferred by Participants. See
Appendices A and C for the restrictions applicable to the 2005 and 2006.
     5.4 Changes in Investment Options. The Administrator, in his sole and
absolute discretion, shall be permitted to add or remove Investment Options
provided that any such additions or removals of Investment Options shall not be
effective with respect to the investment experience credited prior to the
effective date of the change. In the event that the Administrator removes or
replaces an Investment Option, the Administrator may direct the transfer of
balances previously allocated to that Investment Option to other Investment
Options.
     5.5 DSIB Investment Option. Deferred Amounts treated as invested in the
DSIB Investment Option shall earn the rate of return specified by the
Administrator for that year and future years up to the January 1, immediately
prior to the distribution of the first installment of the DSIB. The DSIB rate of
return shall not be applicable if employment of a Participant terminates with
less than five years of service, or before age 65 with respect to deferrals made
within 12 month of termination of employment. In such circumstances, that
portion of the Account shall receive, in lieu of the DSIB rate, the rate
provided by the Stable Value Investment Option for calendar year 2005 and
thereafter the rate provided by the Short-Term Investment Option. Effective as
of February 1, 2005, DSIB was no longer an Investment Option under the Plan. See
Appendix B for a full description of the DSIB Investment Option
     5.6 JPMorgan Chase Common Stock Investment Option . As of the date that any
Deferred Amount is treated as invested in the JPMorgan Chase Common Stock
Investment Option, the number of hypothetical shares to be allocated to a
Participant’s Account shall be determined by using the New York Stock Exchange
Closing Price for that day if such credit, transfer, or allocation is received
prior to closing of the New York Stock Exchange for that day. If the Exchange is
closed, the next business day’s closing price shall be used. Dividend
equivalents on such hypothetical shares allocated to an Account shall be
converted into additional shares on a similar basis.
     5.7 Account Valuation. As of a Valuation Date, a Participant’s Account
shall be valued as the sum of the value of all Deemed Investments of the Account
minus any withdrawals or distributions from such Account. Investment experience
with respect to each Investment Option will be credited and debited to, or
otherwise reflected in, the balance of such Account.
     5.8 No Ownership. A Participant’s election of Investment Options as
measuring devices for determining the value of a Participant’s Account does not
represent actual ownership of, or any ownership rights in or to, the investments
to which the Investment Options refer, nor is the
Company or Bank, as applicable, in any way bound or directed to make actual
investments corresponding to Deemed Investments. A Participant’s
Allocation/Transfer Election shall be used solely for purposes of determining
the value of such Participant’s Account.
     5.9 Life Insurance. In the event that, in its discretion, the Company or
Bank, as applicable, purchases an insurance policy or policies insuring the life
of a Participant to allow the Company or Bank to recover the cost of providing
the benefits hereunder, neither the Participant, Participant’s Beneficiary, nor
any other person shall have or acquire any rights whatsoever in such policy or
policies or in the proceeds therefrom, and the Participant shall cooperate with
the Company and Bank in the acquisition of such life insurance policy.
ARTICLE VI—SPECIAL TRANSITION RULES
     6.1 Special Election. With respect to the 2005 Deferred Amount, a
Participant may elect during a special election period in 2005 to receive
his/her 2005 Deferred Amount on or before December 31, 2005. Elections to
receive a partial distribution of the 2005 Deferred Amount are not permitted. By
way of further clarification, the election shall not apply to any vested
deferral under the Program. It shall only apply to amounts subject to
Section 409A of the Code.
     6.2 Account Valuation. For Participants electing to receive their 2005
Deferred Amount, Accounts are valued as of November 30, 2005.
     6. 3 Distribution Elections. If a Participant shall retain his/her 2005
Deferred Amount in the Plan, then such Participant, during the special
enrollment period referred to in Section 6.1 , may make a Distribution Election
as described Section 3.3, including any limitation set forth therein. Any
Distribution Election made prior to the special enrollment with respect to the
2005 Deferred Amount shall be null and void.
ARTICLE VII—DISTRIBUTIONS
     7. 1 Distribution Events. In accordance with Section 409A of the Code and
ther terms of this Plan, distribution of Deferred Amounts, including investment
experience, may not occur earlier than the :
          (a) date of Separation from Service of a Participant;
          (b) death of the Participant;
          (c) specific year elected by the Participant pursuant to a
Distribution Election; or
          (d) occurrence of an Unforeseeable Emergency.

 



--------------------------------------------------------------------------------



 



     7.2 Form of Distribution. Except with respect to Deferred Amounts treated
as if invested in the JPMorgan Chase Common Stock Investment Option, all
distribution shall be in cash. Distributions attributable to the JPMorgan Chase
Common Stock Investment Option shall be distributed in the form of JPMorgan
Chase Common Stock and shall be based on the number of hypothetical shares
allocated to the Account. References herein to a lump sum mean cash and such
stock.
     7.3 Distribution Upon Separation From Service. Upon a Participant’s
Separation from Service, the Participant shall receive the distribution of the
Participant’s Account balance in accordance with the Participant’s Distribution
Elections except as otherwise provided for in this Article VII and by
Section 3.3(c). If a Participant failed to make a Distribution Election with
respect to any Deferred Amount, including investment experience, it shall be
distributed as a lump sum on an Initial Distribution Date except as otherwise
provided for in this Article VII and by Section 3.3(c).
     7. 4 Distribution Upon Death. (a) Irrespective of any Distribution Election
made, if a Participant dies, the Plan shall distribute the balance of the
Participant’s Account to the Participant’s Beneficiary in a lump sum (other than
for Private Equity and DSIB Investment Options) not later than 120 days
following receipt of a death certificate.
          (b) In the event of the death of a Participant prior to the
Participant’s receipt of installments from the DSIB Investment Option, then the
Beneficiary shall receive survivor benefits to the Beneficiary as provided
pursuant to such Options. Such survivor benefits shall first commence not later
120 days following receipt of a death certificate and subsequently on each
annual Distribution Date following the initial distribution of the survivor
benefits. In the event of death after distribution of the benefits under DSIB
Investment Option have commenced, the Beneficiary shall receive any remaining
installment payments in accordance with the schedule applicable to the
Participant. See Appendix B.
          (c) Subject to Section 7.4 (a), any amounts allocated from the Private
Equity Investment Option of a deceased Participant shall be distributed to the
Beneficiary not later than 60 days after the date of the allocation.
     7.5 Distribution on a Specific Year. A Participant who has elected a
specific year to receive a distribution of a Deferred Amount shall receive such
distribution in January of the year elected; except as otherwise provided for in
this Article VII and by Section 3.3(c).
     7.6 Unforeseeable Emergency Distribution. Upon the Participant’s request
and the submission of evidence of demonstrating an Unforeseeable Emergency, the
Administrator may, in his sole and absolute discretion, determine that a
Participant has incurred an Unforeseeable Emergency. If such a determination is
made, the Administrator may cancel a Deferral Election for the balance of the
Plan Year and, taking into account the dollar value of such cancellation to the
Participant, shall authorize a distribution limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution). For these purposes, a distribution
shall not be allowed to the extent that the hardship may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the
Participant’s assets (to the extent such liquidation would not itself cause a
severe financial hardship).
     7.7 Acceleration of Distributions.
          (a) Minimum Account/Voluntary Termination. Notwithstanding any
Distribution Election or any Plan term to the contrary, a Participant shall
receive his/her Account on the Initial Distribution Date if (i) the value of the
Account is less than $15,000 (excluding Deemed Investments in Private Equity and
DSIB Investment Options) or (ii) for Deferred Amounts credited under this Plan
after calendar year 2005, the Participant’s Separation from Service was for
reasons other than a Job Elimination, Retirement or Disability.
          (b) FICA Amount. The Plan, at the discretion of Administrator, may
permit the acceleration of an amount equal to the (i) FICA Amount with respect
to any Participant (ii) the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA Amount, and (iii) the additional income tax at source on wages attributable
to the pyramiding Section 3401 wages and taxes. However, the total payment under
this Section shall not exceed the aggregate of the FICA Amount, and the income
tax withholding related to such FICA Amount.
          (c) Payments Upon Income Inclusion Under Section 409A. The Plan, at
the discretion of Administrator, may permit the acceleration of the time or
schedule of a payment to a Participant under the Plan at any time the Plan or
any arrangement that is aggregated with the Plan under Treasury Regulations
fails to meet the requirements of Section 409A of the Code with respect to such
Participant. Such payment shall not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of
Section 409A of the Code and Treasury Regulations.
          (d) Prohibition On Acceleration of Distributions. Other than provided
for in Articles III and VII, the Plan shall not permit the acceleration of the
time or schedule of any payment under the Plan except as provided by the Code or
Treasury Regulations.
     7.8 Delaying Payment.
          (a) 162(m) Delay. If, in the reasonable judgment of the Administrator,
the Company’s deduction with respect to a distribution of Deferred Amounts or
any other amount would be limited or eliminated by application of Section 162(m)
of the Code, such distribution shall be delayed to the Initial Distribution Date
(or such earlier distribution date required by Treasury Regulations), unless
with respect to an amount subject to a mandatory deferral, the Participant has
made a Distribution Election that extends the distribution date beyond the
Initial Distribution Date.
          (b) Security laws violation. If, in the reasonable judgment of the
Administrator distribution of a Deferred Amount would violate Federal securities
laws or other applicable laws, then such distribution shall be delayed to the
date at which the Administrator reasonably anticipates that the payment of the
amount will not cause such violation. For this purpose, the distribution of a
Deferred Amount that would cause an inclusion in gross income or the application
of any penalty provision or other provision of the Code shall not be deemed a
violation of applicable laws.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII—LIABILITY AND FUNDING
     8.1 Unsecured Creditor. The right of any Participant or Beneficiary to
receive future payments under the provisions of the Plan shall be an unsecured
claim against the general assets of (i) the Bank if the Participating Company
employing the Participant at the time that his/her compensation is deferred was
a bank or a bank subsidiary, or (ii) the Company, if the Participating Company
employing the Participant at the time his/her compensation is deferred was not a
bank or a bank subsidiary.
     8.2 No Funding. All benefits in respect of a Participant under this Plan
shall be paid directly from either the general funds of the Company or Bank, as
applicable. No special or separate fund shall be established and no other
segregation of assets shall be made to assure payment of any benefits hereunder.
No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments which the Company or Bank, as applicable, may make to
aid the Company or Bank, as applicable, in meeting their obligation hereunder.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company or Bank and any Participant or Beneficiary.
ARTICLE IX—AMENDMENT AND TERMINATION
     9.1 Amendment and Plan Termination. The Administrator, Committee or the
Board may at any time modify, amend or terminate the Plan. Any such
modification, amendment or termination shall not cancel, reduce or otherwise
adversely affect the amount of benefits of any Participant accrued. Any
termination shall conform to Section 409A of the Code.
     9.2 Compliance with Law. It is intended that this Plan comply with all
provisions of the Code and regulations and rulings in effect from time to time
regarding the permissible deferral of compensation and taxes thereon, and it is
understood that this Plan does so comply. If any provision of this Plan is
inconsistent with Section 409A of the Code, then such provision shall be null
and void from date included in the Plan, unless the application of such change
is prospective in nature.
ARTICLE X—ADMINISTRATION
     10.1 Administrator. Except as otherwise provided herein, the Plan shall be
administered by the Administrator who shall have the authority to adopt rules
and regulations for carrying out the provisions of the Plan, who shall
interpret, construe and implement the provisions of the Plan, and whose
determinations shall be conclusive and binding. In carrying out his
responsibilities hereunder, the Administrator may appoint such delegates as
he/she deems appropriate. Such appointment need not be in writing.
     10.2 Decision Binding. Any decision made or action taken by the Board, the
Committee, the Administrator or the Company, arising out of, or in connection
with, the construction, administration, interpretation and effect of the Plan
shall be within their absolute discretion, and will be conclusive and binding on
all parties. Neither the Administrator nor a member of the Board or the
Committee shall be liable for any act or action hereunder, whether of omission
or commission, by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated or, except in
circumstances involving bad faith, for anything done or omitted to be done in
connection with this Plan.
ARTICLE XI—MISCELLANEOUS
     11.1 No Right to Assign. Other than by will, the laws of descent and
distribution, or by appointing a Beneficiary, no right, title or interest of any
kind in the Plan shall be transferable or assignable by a Participant (or his
Beneficiary) or be subject to alienation, anticipation, sale, pledge,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor be subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or his Beneficiary. Any attempt to
alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.
     11.2 Successors. The provisions of Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successor as used herein
shall include any corporate or other business entity which shall, by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of the Company and successors of any such corporation or
other business entity.
     11.3 No Employment Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any Participant any right with respect to continuation of
employment with the Company or any Affiliate, (ii) interfere in any way with the
right of the Company or any Affiliate to terminate a Participant’s employment at
any time, or (iii) confer upon any Participant or other person any claim or
right to any distribution under the Plan except in accordance with its terms.
     11.4 Location Of Participants. Each Participant shall keep the Company
informed of his current address and the current address of his Beneficiary. The
Company shall not be obligated to search for any person.
     11.5. Statements; Errors in Statements or Distributions. The Administrator
will furnish to a Participant, in such manner as the Administrator shall
determine, a statement reflecting the amounts credited to the Participant’s
Account and any transactions therein from time to time.
     11.6 Receipt and Release. Distributions to any Participant or Beneficiary
(or any legal representative thereof) in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims for
Deferred Amounts and relating to any Account to which the distributions relate
against the Company or Bank, as applicable, and the Company or the Bank, as
applicable, may require such Participant or Beneficiary (or any legal
representative thereof), as a condition to such distributions, to execute a
receipt and release to such effect.
     11.7 Plan Expenses. The value of a Participant’s Account may be adjusted to
reflect a charge for a pro rata share of the fees and expenses (including, but
not limited to, administrative expenses, audit fees, trustee fees, trust
administration fees and banking expenses) of the Company in connection with the
Plan.
     11.8 Headings and Subheadings. Headings and subheadings in the Plan are for
reference only, and if there is any conflict between such headings or
subheadings and the text of the Plan, the text shall control.
     11.9 Invalid or Unenforceable Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Administrator may elect in
it sole and absolute discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.
     11.10 Governing Law. This Plan and the Participant’s participation in the
Plan shall be interpreted and applied in accordance with the laws of the State
of New York, without regard to conflicts of law principles, except to the extent
superseded by applicable federal law.

 



--------------------------------------------------------------------------------



 



APPENDIX A—2005 PROGRAM RULES
Deferral Limits for 2005
A Participant is permitted a minimum deferral of $5000 and a maximum deferral of
90% of the Bonus or $1 million. If an election were to result in a deferral of
more than $1 million, the deferral will be reduced accordingly and apportioned
pro rata in accordance with the percentage elections among the Investment
Options.
A Participant is permitted a maximum deferral into each of the DSIB and Stable
Value Investment Options of $500,000. If an investment election results in a
deferral to either of these Investment Options of more than $500,000, any
amounts in excess of such limits will be directed to the Short-Term Fixed Income
Investment Option.
Limitations on transfers and reallocations.
The following special provisions limit the reallocation or transfer of account
balances in JPMorgan Chase Common Stock, Stable Value, Deferred Supplemental
Income Benefit (DSIB), Private Equity, Multi-Strategy II and the International
Equity Investment Options:
• A Participant can reallocate or transfer any Account balance (other than that
attributable to Private Equity) from Investment Options into JPMorgan Chase
Common Stock Investment Option, but may not reallocate or transfer any portion
of the Account out of JPMorgan Chase Common Stock Investment Option.
• A Participant may not reallocate or transfer any of Account balances from
other hypothetical Investment Options into the Stable Value, DSIB, and Private
Equity Investment Options.
• No portion of the Participant’s Account balances in the DSIB and Private
Equity Investment Options may be reallocated or transferred into another
Investment Option.
• A Participant may not reallocate or transfer any Account balances from other
hypothetical Investment Options into Multi-Strategy II Investment Option.
• If a Participant reallocates and/or transfers balances into the International
Large Cap Index, International Large Cap Value, International Large Cap Core, or
International Small Cap Investment Options, then no subsequent amount (including
any prior balance) can be reallocated or transferred out of that particular
Investment Option for 30 calendar days from the date of the initial
reallocation/transfer.





--------------------------------------------------------------------------------



 



APPENDIX B
(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
You may elect to have your Deferred Compensation Program account balance treated
as if invested in the Deferred Supplemental Income Benefit (DSIB) investment
choice. With DSIB, your investments earn a rate of return based on your age when
your deferred compensation is credited to DSIB and your age when you receive
payment. (For more information, see Table 1 on page 22, which shows the rates in
effect for amounts deferred, transferred, or reallocated into pending DSIB
during 2004 and for deferrals of performance year 2004 cash bonuses, as
applicable. Table 2 shows reduction factors for benefits commenced before age
65.)
JPMorgan Chase may seek to defray the costs of this investment choice by
purchasing, owning, and being the beneficiary of life insurance policies on the
lives of certain employees. You will not be required to complete an insurance
application to defer through DSIB, nor will a medical examination be necessary.
If you choose to invest through DSIB, you may be required to complete a consent
form that allows JPMorgan Chase to purchase life insurance on you. You will have
no interest in the proceeds of this insurance.
Once amounts (2004 performance year bonus deferrals and 2004 Pending DSIB) are
credited to DSIB in January 2005, such amounts cannot be transferred out.
Minimum Deferral Amount: The minimum annual deferral amount into DSIB is $5,000.
Any deferrals below the applicable minimum will be credited to the Short-Term
Fixed Income investment choice and receive interest based on the Short-Term
Fixed Income rate for the applicable period. You may then transfer this amount
to most of the other investment choices offered under the program.
Deferral Limits: The annual limit on new deferrals into DSIB and pending DSIB
(for commission-paid employees) is $500,000. JPMorgan Chase reserves the right
to further restrict the deferred amounts invested in this investment choice, as
it does with all investment choices, in its sole discretion. Participants will
be advised if JPMorgan Chase exercises its discretion. Such restricted amounts
will be credited to the Short-Term Fixed Income investment choice and receive
interest based on the Short-Term Fixed Income rate for the applicable period.
Pending DSIB: Voluntary Compensation Deferral Plan deferrals allocated to DSIB
during 2005, will remain in pending status, unless you subsequently transfer
such amounts out of pending status during 2005. In pending status, the amounts
will accrue interest at the rates offered by the Short-Term Fixed Income
investment choice. In January 2006, these amounts will automatically be credited
to DSIB and, at such time, will earn the rate then in effect for DSIB (such
rates will be announced in fall 2005). Once these amounts are credited to DSIB
in January 2006, such amounts cannot be transferred out.
Note for Commission-Paid Employees: If you transfer and/or reallocate balances
out of pending DSIB, then no subsequent amount can be transferred or reallocated
back into pending DSIB in a given year.





--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
Transfer Restrictions: You may not reallocate or transfer any of your Deferred
Compensation Program account balances from other hypothetical investment choices
into DSIB. In addition, no portion of your account balance in DSIB may be
reallocated or transferred into another investment choice.
DSIB Payments
You may not elect to receive payments from DSIB while employed. Instead,
payments are scheduled to begin in the year following your retirement or
termination of employment, subject to the firm’s acceptance and to any
applicable legal requirements.
Payments from DSIB are made in 15 equal annual installments. You will have
60 days from your retirement or termination date (but not later than December 31
of the year of your retirement/termination) to request to defer payments to a
later year, subject to the firm’s acceptance and to any applicable legal
requirements. If you do not make a request, the first of 15 DSIB payments will
begin as soon as administratively possible following your retirement or
termination under the terms and conditions for distributions.
Under the following circumstances, your deferrals invested through DSIB will be
recalculated as if they had been invested in the Short-Term Fixed Income
investment choice:

•   If your employment terminates with fewer than five years of service
(including service with predecessor organizations); or   •   If your employment
terminates before age 65 and your deferral was invested in DSIB for less than
12 months prior to your termination.

Examples:

•   If you defer a portion of your 2004 performance year bonus into DSIB and
your employment terminates before January 1, 2006 (12 months after January 1,
2005), your DSIB deferral will be recalculated at the Short-Term Fixed Income
rate, unless you are age 65 or older at the time of termination.   •   If you
defer a portion of your 2005 eligible compensation (for commission-paid
employees) into Pending DSIB and your employment terminates before January 1,
2007 (12 months after January 1, 2006), your DSIB deferral will be recalculated
at the Short-Term Fixed Income rate, unless you are age 65 or older at the time
of termination.

In such cases, this amount will be distributed to you following your termination
of employment under the same terms and conditions for distributions from the
Short-Term Fixed Income investment choice. (See the accompanying Voluntary Bonus
Deferral Plan Brochure or the Voluntary Compensation Deferral Plan Brochure for
details on distributions.)





--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
An Important Tax Note
Estate tax law is very complex and subject to change. You should consider
consulting a qualified tax advisor before electing a survivor benefit payment
method. The Lump-Sum Survivor Benefit payment choices are designed to address a
potential cash flow problem that can arise due to U.S. estate taxes.
Survivor Benefits
In the event of your death before payments begin, DSIB provides annual survivor
payments to your beneficiary(ies) for 15 years. These benefits begin as soon as
administratively practical.
The annual survivor payment is approximately equivalent to the annual benefit
that you would have received at age 60. DSIB Table 3 on page 24 shows the
survivor benefits payable per $1,000 deferred.
In the event of your death after payments begin, the remaining annual payments
will be paid to your beneficiary(ies) in the same amount as had been paid to
you.
You may elect to have all or a portion of your benefit paid to your
beneficiary(ies) as a lump sum if certain conditions are met. (Please see
“Lump-Sum Survivor Benefits” below.)
For more information about choosing your beneficiary(ies), please see the
accompanying Deferred Compensation Program Highlights.
Lump-Sum Survivor Benefits
As an alternative to the annuity form of payment described in “Survivor
Benefits” above, you can select a lump-sum form of survivor benefit to be paid
to your beneficiary in the event of your death.
Under U.S. federal estate tax law, if your beneficiary is your spouse, the value
of the DSIB benefit would not be subject to estate tax. However, if your
beneficiary is not your spouse, or your spouse is not a U.S. citizen, and your
estate is large enough to be subject to federal estate taxes, then upon your
death the present value of all of the future DSIB benefit payments would be
subject to federal estate tax. Those taxes would be payable almost immediately,
even though the DSIB benefit would be payable over a number of years.
Special conditions must be satisfied at the time of your death in order for a
lump-sum payment election to apply, as described in the section “Conditions on
Lump-Sum Survivor Benefits” below. There are two forms of lump-sum benefits
available:

1.   A lump-sum survivor benefit — The lump-sum benefit is equivalent to the
present value of the applicable survivor annuity as of the distribution date,
i.e., the year in which the estate tax is due. In the event annuity payments
have already commenced at the time of your death, the lump-sum benefit is the
present value equivalent of the remaining annuity payments.   2.   50% of the
above amount payable as a lump sum, and the remaining portion of the benefit
payable in equal annual installments beginning in the year the lump-sum portion
is paid.

Conditions on Lump-Sum Survivor Benefits
You may make an election for one of the lump-sum survivor benefit payment
choices described in the “Lump-Sum Survivor Benefits” section above at any time.
However, your election will be effective only if each of the following
conditions is satisfied at the time of your death:

•   Your beneficiary must be someone other than your spouse, or must be a spouse
who is not a U.S. citizen;   •   The annual installment benefit payable to your
beneficiary must be greater than $50,000; and

 



--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]

•   At least one year must have elapsed between your election of a lump-sum
survivor benefit and your death (unless your death is due to an accident, as
defined under the JPMorgan Chase Accidental Death and Dismemberment (AD&D)
Insurance Plan, subsequent to your election).

If at the time of your death any of these conditions is not satisfied, your
survivor benefit will be paid to your beneficiary in equal annual installments.
Please Note: Even if one or more of the conditions is not currently satisfied,
you may make a contingent election in case circumstances change and all
conditions are met at the time of your death.
How the Lump-Sum Payments Are Calculated
Under the terms of DSIB, the full lump-sum survivor benefit will be equal to the
present value of the applicable annuity payments that would otherwise be paid to
your beneficiary. The lump-sum portion of the 50% lump-sum/50% annuity payment
choice will be equal to half the value of the full lump-sum benefit.
To determine the present value, a discount rate based on your unique weighted
average rates of return for your cumulative DSIB deferrals will be used. The
rate of return on DSIB deferrals can be found in the footnotes to your periodic
Deferred Compensation account statements.
Please Note: While JPMorgan Chase will use your DSIB rate of return to determine
the value of a lump-sum payment, the Internal Revenue Service (IRS) will apply
its own discount rate in calculating the present value of these annuity payments
for purposes of determining estate taxes due. The discount rate used by the IRS
may be lower or higher than the rate of return used by the Deferred Compensation
Program.
Electing a Lump-Sum Survivor Benefit
If you would like to elect a lump-sum survivor benefit, you must use the DSIB
Survivor Benefit Election Form. You can print the election form from the
Deferred Compensation Program home page on My Rewards @ Work:,
From Work: Company Home > Resources > Benefits & Programs.
From Home: www.MyRewardsAtWork.com via the Internet.
You may make a lump-sum election at any time, even if you have already begun
receiving your payments. Your election can also be changed at any time.
Remember, however, that for a lump-sum payment to apply, at least one year must
elapse between the date of your election and the date of your death, as outlined
in “Conditions on Lump-Sum Survivor Benefits.” Similarly, to revoke a lump-sum
payment choice election, at least one year must elapse between the date of
revocation and the date of your death. The date of your election (or revocation)
is the date your election form is acknowledged by Executive Compensation and
Benefits.
Please Note: If you do not submit the election form, in the event of your death,
your benefit will automatically be paid to your beneficiary in equal annual
payments.





--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
Benefit Calculations
The following examples illustrate how to calculate potential DSIB benefits based
on current rates of return.

          Assumptions:        
Age When Beginning DSIB Deferrals
    45  
Years Contributing
    5  
Annual Contribution Amount
  $ 10,000  

                                                                      Normal Age
65 DSIB Benefit     Survivor Income Benefit   Age at   Amount     Annual Payment
    Total Annual     Total of     Annual Survivor     Total Annual     Total of
15   Deferral   Deferred     per $1,000 at Age 65     Payment on     15 Annual  
  Income per $1,000     Survivor Income on     Annual Survivor              
(from Table 1     $10,000 Deferral     Payments     (from Table 3     $10,000
Deferral     Payments               on page 22)                     on page 24)
                 
45
  $ 10,000     $ 448     $ 4,480     $ 67,200     $ 335     $ 3,350     $ 50,250
 
46
  $ 10,000     $ 421     $ 4,210     $ 63,150     $ 315     $ 3,150     $ 47,250
 
47
  $ 10,000     $ 396     $ 3,960     $ 59,400     $ 296     $ 2,960     $ 44,400
 
48
  $ 10,000     $ 372     $ 3,720     $ 55,800     $ 278     $ 2,780     $ 41,700
 
49
  $ 10,000     $ 349     $ 3,490     $ 52,350     $ 261     $ 2,610     $ 39,150
 
Total
  $ 50,000     $ 1,986     $ 19,860     $ 297,900     $ 1,485     $ 14,850     $
222,750   You Put In é     
          You Get Out é     
                       

Here are similar examples of potential DSIB benefits at two other ages — age 35
and age 55:

                                          Normal Age 65 DSIB Benefit     Normal
Age 65 DSIB Benefit     Survivor Income Benefit   Age at   Annual Deferrals    
Annual Payout     Total Payout     Annual     Total   Initial Deferral   (5
years)     Age 65-79             Survivor Income     Survivor Income  
35
  $ 50,000     $ 35,270     $ 529,050     $ 26,350     $ 395,250  
55
  $ 50,000     $ 10,190     $ 152,850     $ 7,620     $ 114,300   You Put In
é     
  You Get Out é     
               

To calculate the impact of beginning payments before age 65, please refer to
Table 2 on page 23.
DSIB Tables
The following tables provide additional information about DSIB.

•   Table 1 shows the payments — beginning at age 65 — for each $1,000 deferred,
transferred, or reallocated into Pending DSIB during 2004 and for deferrals of
performance year 2004 cash bonuses, as applicable.   •   Table 2 shows reduction
factors for benefits that begin before age 65.   •   Table 3 shows survivor
income benefits payable.





--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
Deferred Supplemental Income Benefit
Table 1
Normal age 65 benefit per $1,000 deferred1

                  You'll receive this amount         If you defer   annually for
15 years   Total of   Age 65 rate at age2   starting at age 653   15 payments  
of return
25
  $1,240   $18,600   6.50%
26
  1,189   17,835   6.55%
27
  1,139   17,085   6.60%
28
  1,090   16,350   6.65%
29
  1,042   15,630   6.70%
30
  996   14,940   6.75%
31
  950   14,250   6.80%
32
  906   13,590   6.85%
33
  863   12,945   6.90%
34
  822   12,330   6.95%
35
  781   11,715   7.00%
36
  742   11,130   7.05%
37
  704   10,560   7.10%
38
  668   10,020   7.15%
39
  632   9,480   7.20%
40
  598   8,970   7.25%
41
  566   8,490   7.30%
42
  534   8,010   7.35%
43
  504   7,560   7.40%
44
  475   7,125   7.45%
45
  448   6,720   7.50%
46
  421   6,315   7.55%
47
  396   5,940   7.60%
48
  372   5,580   7.65%
49
  349   5,235   7.70%
50
  327   4,905   7.75%
51
  306   4,590   7.80%
52
  287   4,305   7.85%
53
  268   4,020   7.90%
54
  250   3,750   7.95%
55
  234   3,510   8.00%
56
  218   3,270   8.05%
57
  203   3,045   8.10%
58
  189   2,835   8.15%
59
  175   2,625   8.20%
60
  163   2,445   8.25%
61
  151   2,265   8.30%
62
  140   2,100   8.35%
63
  130   1,950   8.40%
64
  120   1,800   8.45%
65
  111   1,665   8.50%

 

1   This table is in effect for amounts deferred, transferred, or reallocated
into Pending DSIB during 2004 and for deferrals of performance year 2004 cash
bonuses, as applicable.   2   Attained age as of December 31, 2004.   3  
Benefits start in January of the year following your 65th birthday.





--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
Deferred Supplemental Income Benefit
Table 2
Reduction factors for benefits commenced before age 651

      Benefits commenced at age2   Percentage of age 65 benefits paid
64
  94.34%
63
  89.00%
62
  83.96%
61
  79.21%
60
  74.73%
59
  70.50%
58
  66.51%
57
  62.74%
56
  59.19%
55
  55.84%
54
  52.68%
53
  49.70%
52
  46.88%
51
  44.23%
50
  41.73%
49
  39.36%
48
  37.14%
47
  35.03%
46
  33.05%
45
  31.18%
44
  29.42%
43
  27.75%
42
  26.18%
41
  24.70%
40
  23.30%
39
  21.98%
38
  20.74%
37
  19.56%
36
  18.46%
35
  17.41%
34
  16.43%
33
  15.50%
32
  14.62%
31
  13.79%
30
  13.01%
29
  12.27%
28
  11.58%
27
  10.92%
26
  10.31%
25
  9.72%

 

1   This table is in effect for amounts deferred, transferred, or reallocated
into Pending DSIB during 2004 and for deferrals of performance year 2004 cash
bonuses, as applicable.
  2   Attained age as of December 31 in the year before payments commence or,
for survivor benefits, in the year of death.

 



--------------------------------------------------------------------------------



 



(JPMORGAN CHASE GRAPHIC) [y17599y1759910.gif]
Deferred Supplemental Income Benefit
Table 3
Survivor income benefits per $1,000 deferred1

              Pre-Retirement Survivor Benefit2 Age at deferral3   Annual 15 year
payment   Total payment
25
  $927   $13,905
26
  889   13,335
27
  851   12,765
28
  815   12,225
29
  779   11,685
30
  744   11,160
31
  710   10,650
32
  677   10,155
33
  645   9,675
34
  614   9,210
35
  584   8,760
36
  554   8,310
37
  526   7,890
38
  499   7,485
39
  472   7,080
40
  447   6,705
41
  423   6,345
42
  399   5,985
43
  377   5,655
44
  355   5,325
45
  335   5,025
46
  315   4,725
47
  296   4,440
48
  278   4,170
49
  261   3,915
50
  244   3,660
51
  229   3,435
52
  214   3,210
53
  200   3,000
54
  187   2,805
55
  175   2,625
56
  163   2,445
57
  152   2,280
58
  141   2,115
59
  131   1,965
60
  122   1,830
61
  120   1,800
62
  118   1,770
63
  116   1,740
64
  113   1,695
65
  111   1,665

 

1   This table is in effect for amounts deferred, transferred, or reallocated
into Pending DSIB during 2004 and for deferrals of performance year 2004 cash
bonuses, as applicable.   2   Survivor benefit equals the greater of the
survivor benefit in this Table or the benefit in Table 2 if the death occurs
after age 60.   3   Attained age as of December 31, 2004.

 



--------------------------------------------------------------------------------



 



APPENDIX C—2006 PROGRAM RULES
Deferral Limits for 2006
A Participant is permitted a minimum deferral of $5000 and a maximum deferral of
90% of the Bonus or $1 million. If an election were to result in a deferral of
more than $1 million, the deferral will be reduced accordingly and apportioned
pro rata in accordance with the percentage elections among the Investment
Options.
Limitations on transfers and reallocations
The following special provisions limit the reallocation or transfer of account
balances in the JPMorgan Chase Common Stock, Multi-Strategy II, and
International Investment Options:
• A Participant can reallocate or transfer any unrestricted Account balances
from other hypothetical investment Option Investments into the JPMorgan Chase
Common Stock, but may not reallocate or transfer any portion of the Account
balance out of the JPMorgan Chase Common Stock Investment Option;
• A Participant may not reallocate or transfer any Account balances from other
hypothetical Investment Options into Multi-Strategy II.
• If a Participant reallocates and/or transfers balances into the International
Investment Option, then no subsequent amount (including any prior balance) can
be reallocated or transferred out of that particular Investment Option for 30
calendar days from the date of the initial reallocation/transfer.

 